Citation Nr: 1549642	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  05-35 603 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure and as secondary to a service-connected disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran had active military service from July 1969 to June 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In April 2015, the Board remanded the issue for further development; the mandates of the remand have been substantially met.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to special monthly compensation based on housebound status has been raised by the record in an August 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

There has been no demonstration by competent medical evidence, or by competent and credible lay evidence, that the Veteran's hypertension is related to service, including herbicide exposure, or was proximately caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for hypertension, to include as due to herbicide exposure and as secondary to a right leg condition, have not been met.  38 U.S.C.A. §§ 1110, 1111 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The duty to notify was satisfied in numerous letters over the course of the appeal, including a July 2005 letter. 

The Board also finds that the duty to assist requirement has been fulfilled.  All relevant, identified, and available evidence has been obtained; specifically, the Veteran's service and medical treatment records are in the file.  The Veteran has not referred to any additional existing evidence that is necessary for a fair adjudication of the claim which has not been obtained.

VA examinations and medical opinions were obtained in February 2013, March 2014, November 2014, and May 2015.   Taken together, the Board finds that this examinations and medical opinions are adequate, as they included a review of the Veteran's claims file, thorough examination of the Veteran, and supporting rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008). 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist.

II. Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999).  For chronic diseases listed in 38 C.F.R. § 3.309(a), such as hypertension, the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b), see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service.

Service connection may be granted-on a direct basis-for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  § 3.303(d). 

Service connection may also be granted under a theory of secondary service connection, where there is: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.

Service connection can also be established on a presumptive basis for certain diseases associated with exposure during service to herbicides.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307 , 3.309.  For purposes of establishing service connection for a disability claimed to be a result of exposure to Agent Orange, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service. 38 U.S.C.A. § 1116(f).  

The applicable criteria also provide that a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309(e), will be considered to have been incurred in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay observable events or the presence of a disability or symptoms of a disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  And, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran seeks service connection for hypertension.  He claims that his hypertension is either related to herbicide exposure in service or secondary to his service-connected PTSD and diabetes. 

Initially, the Board finds that service connection is not warranted on a presumptive basis.  The record indicates that the Veteran had service in the Republic of Vietnam; and thus, exposure to herbicide agents, including Agent Orange, is conceded.  See 38 C.F.R. § 3.307(a)(6)(iii)  (providing that all veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to a herbicide agent, unless there is affirmative evidence that such exposure did not occur).  However, hypertension is not listed as a disease associated with herbicide exposure for purposes of the presumption.  See 38 U.S.C.A. § 1116(a) (2); 38 C.F.R. § 3.309(e).

The Veteran is also not entitled to service connection on a presumptive basis under § 3.309 (a) or 3.303 (b) because the evidence does not reflect that his hypertension manifested in service or within one year of separation from service, or that there was continuity of symptomatology since service.  In this regard, the Veteran's service treatment records are silent for complaints or treatment related to hypertension.  Clinical evaluations conducted throughout service (April 1969, September 1969 and May 1971) did not reveal any abnormalities.  Furthermore, post-service treatment records show that the Veteran was diagnosed with hypertension in 1994, many years after separation.  

The Veteran is also not entitled to service connection on a direct basis.  Although, the record reflects that the Veteran has a diagnosis of hypertension, there is no evidence linking this condition to the Veteran's active military service, including herbicide exposure.  As stated above, the Veteran's service treatment records are silent for complaints, a diagnosis, or treatment of hypertension.  In addition, the Veteran's post-service medical records do not attribute his condition to service; they merely show a diagnosis and treatment for hypertension.  

VA examination and medical opinions obtained throughout the appeal period also do not link the Veteran's hypertension to service, including herbicide exposure.  In March 2014, a VA examiner found that the Veteran's hypertension is less likely as not etiologically linked to herbicide exposure in service.  In a November 2014 addendum opinion, the same examiner provided a rationale for that opinion, noting that there is no consensus or peer reviewed medical evidence establishing an etiology between herbicide exposure and the development of hypertension.  The examiner also noted that Veteran had identified risk factors for developing hypertension which are likely the etiology.  

Pursuant to the Board's April 2015 remand, the Veteran was afforded a new VA examination in May 2015.  The VA examiner opined that it is less likely than not that the Veteran's hypertension is related to military service.  He reasoned that the Veteran's service treatment records are negative for any blood pressure abnormalities, or clinical evaluations for suspected hypertension.  The examiner concluded that the Veteran's hypertension is more likely related to other factors, including race, past alcohol abuse, obesity, physical inactivity, and genetic predisposition.  

The VA examiner also found that it is less likely than not that the Veteran's hypertension was caused by herbicide exposure.  In providing this opinion the examiner considered the VA 2010 Agent Orange Update.  He noted that although there is a significant amount of veterans who have hypertension and herbicide exposure, there are no medical studies showing that herbicide exposure as a definite cause of hypertension.  

Taken together, the VA medical opinions do not support a link between the Veteran's hypertension and his service, including herbicide exposure.  While the examiners noted that there are no studies showing hypertension as a definite cause of hypertension, the rationales also included references to other factors unrelated to service which were likely the cause of the Veteran's hypertension.  

Lastly, the Board finds that there is no competent medical evidence linking the Veteran's hypertension to a service-connected disability.  The Veteran was afforded a VA examination in February 2013, where the examiner opined that it is less likely as not that the Veteran's hypertension was caused by or due to his service-connected PTSD and depression.  According to the examiner, the cause of the Veteran's hypertension is idiopathic.  The Veteran is also obese and African American, which are major risk factors for the development of hypertension.  The examiner also opined that the Veteran's hypertension is less likely as not worsened beyond its natural progression by the Veteran's PTSD and depression.  The examiner noted that Veteran's hypertension appears well controlled.  He has been on a two medication regime for control. 

The March 2014 VA examiner opined that it is less likely than not the Veteran's hypertension is secondary to his service-connected diabetes.  Although the examiner included a comment that the Veteran's hypertension diagnosis predated his diabetes by over 10 years, the examiner also pointed out that the Veteran's renal function tests are within normal limits, and therefore there is no connection between the Veteran's service-connected diabetes and hypertension.  Treatment records show that the Veteran had elevated creatinine in July 2013.  The examiner noted that this instance was an isolated incident, as subsequent tests were within normal limits and that dehydration is the most common cause of isolated elevated creatinine.  In a November 2014 addendum opinion, the examiner further noted that the Veteran has known risk factors for developing hypertension, which are likely the etiology of his condition.  

The only other evidence which purports to link the Veteran's hypertension to his service or service-connected disabilities is the statements of the Veteran.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1377.

Without competent and credible evidence of an association between the Veteran's condition and his active duty or service-connected disabilities, service connection is not warranted.  As the preponderance of evidence is against the Veteran's service connection claim, the benefit-of-the-doubt rule does not apply, and the claim is denied.  See 38 U.S.C.A §5107.


ORDER

Entitlement to service connection for hypertension, to include as due to herbicide exposure and as secondary to a service connected disability is denied. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


